Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in correspondence with Peter J. Nagle (70361) on July 1, 2022.
The application has been amended as follows:
Claims 42-62 were pending for examination prior to amendment.
Claims 42, 46, 48, 49, 51, 52, 54-58, 60, and 61 are amended herein.
Claims 43, 45, 50, 59, and 62 is canceled herein.
Claims 63-67 are new claims herein.
Claims 42, 44, 46-49, 51-58, 60, 61, and 63-67 are in condition for allowance.

1.-41. (Cancelled) 

42.	(Currently Amended) A laptop computer, comprising:
	an enclosure comprising:
	an upper portion comprising a display; and
	a lower portion comprising: 
	a glass top member defining an input surface having multiple visually differentiated key regions corresponding to keys of a keyboard;
	a first force sensing system configured to detect a first force associated with a first force input applied within a first area of the glass top member that includes a first group of the multiple visually differentiated key regions typically selected by a first finger of a hand of a user, the first force input 
	a first capacitive sense layer below the glass top member; and
	a first compliant member 
	a second force sensing system configured to detect a second force associated with a second force input applied within a second area of the glass top member that includes a second group of the multiple visually differentiated key regions typically selected by a second finger of the hand of the user, the second force input 
	a second capacitive sense layer below the glass top member; and
	a second compliant member 
	a third force sensing system configured to detect a third force associated with a third force input applied within a third area of the glass top member that includes a third group of the multiple visually differentiated key regions typically selected by a third finger of the hand of the user, the third force input associated with a third local deformation of the glass top member, the third force sensing system comprising:
	a third capacitive sense layer below the glass top member; and
	a third compliant member between the glass top member and the third capacitive sense layer and configured to deform in response to the third local deformation of the glass top member; [[and]] 
	a touch sensing system configured to:
	determine which key region from the first group of the multiple visually differentiated key regions corresponds to the first force input; and
	determine which key region from the second group of the multiple visually differentiated key regions corresponds to the second force input; 
	determine which key region from the third group of the multiple visually differentiated key regions corresponds to the third force input; and
	a haptic output system comprising:
	a first actuator having a first actuation axis along a first direction;
	a second actuator having a second actuation axis along a second direction different from the first direction; and
	the haptic output system alternates between actuating the first actuator and the second actuator in response to detecting successive force inputs applied to the glass top member.

43.	(Cancelled) 
	
44.	(Previously Presented) The laptop computer of claim 42, wherein the first force sensing system is configured to determine the first force independently of the second force sensing system. 

45.	(Cancelled) 

46.	(Currently amended) The laptop computer of claim 42, wherein:
	the first, [[and]] second, and third force sensing systems are part of a group of force sensing systems; and
	the group of force sensing systems defines two rows of force sensing regions on the glass top member.

47.	(Previously Presented) The laptop computer of claim 46, wherein each row of the two rows of force sensing regions comprises eight force sensing regions. 

48.	(Currently amended) The laptop computer of claim 42, wherein the first group of the multiple visually differentiated key regions is oriented substantially diagonally with respect to a longitudinal axis of the lower portion of the enclosure.

49.	(Currently amended) The laptop computer of claim 42, wherein:
	in accordance with a determination that the first force satisfies a first force threshold, the first force sensing system registers a key input at the determined key region in the first group of the multiple visually differentiated key regions; and
	in accordance with a determination that the second force satisfies a second force threshold that is different from the first force threshold, the second force sensing system registers a key input at the determined key region in the second group of the multiple visually differentiated key regions. 

50.	(Cancelled) 

51.	(Currently Amended) A force sensing system for an electronic device, comprising:
	a glass cover defining an input surface, the input surface defining multiple visually differentiated input regions each corresponding to an input key, the glass cover configured to locally deform in response to an input force applied to an input region of the multiple visually differentiated input regions; 
	a first force sensing system configured to detect a first force associated with a first force input applied within a first area of the glass cover that includes a first group of the multiple visually differentiated input regions typically selected by a first finger of a hand of a user, the first force input 
	a first capacitive sense layer below the glass cover; and 
	a first compliant member 
	a second force sensing system configured to detect a second force associated with a second force input applied within a second area of the glass cover that includes a second group of the multiple visually differentiated input regions typically selected by a second finger of the hand of the user, the second force input 
	a second capacitive sense layer below the glass cover; and 
	a second compliant member 
	a third force sensing system configured to detect a third force associated with a third force input applied within a third area of the glass cover that includes a third group of the multiple visually differentiated input regions typically selected by a third finger of the hand of the user, the third force input associated with a third local deformation of the glass cover, the third force sensing system comprising:
	a third capacitive sense layer below the glass cover; and 
	a third compliant member between the glass cover and the third capacitive sense layer and below the second area; [[and]]  
	a processor electrically coupled to the first, second, and third 
	
	determine which of the multiple visually differentiated input regions in the first area of the glass cover corresponds to the first force input based on which of a set of electrodes of a touch sensing system detects a contact associated with the first force input; [[and]] 
	determine which of the multiple visually differentiated input regions in the second area of the glass cover corresponds to the second force input based on which of a set of electrodes of the touch sensing system detects a contact associated with the second force input; and
	determine which of the multiple visually differentiated input regions in the third area of the glass cover corresponds to the third force input based on which of a set of electrodes of the touch sensing system detects a contact associated with the third force input; and
	a haptic output system comprising:
	a first actuator having a first actuation axis along a first direction; and
	a second actuator having a second actuation axis along a second direction different from the first direction; and
	the haptic output system alternates between actuating the first actuator and the second actuator in response to detecting successive force inputs applied to the glass cover.

52.	(Currently Amended) The force sensing system of claim 51, wherein: 
	the force sensing system is coupled to a lower portion of an enclosure of a notebook computer and is configured as a keyboard for the notebook computer;
	
	the notebook computer comprises a display coupled to an upper portion of the enclosure.

53.	(Previously Presented) The force sensing system of claim 52, wherein the force sensing system is configured to differentiate between force inputs having centroids about 3.0 cm apart or less.

54.	(Currently Amended) The force sensing system of claim 52, wherein: 
the glass cover has an elastic modulus in a range of about 60 GPa to about 80 GPa;
the glass cover has a thickness in a range of about 0.1 mm to about 0.5 mm; and
the first, second, and third members 

55.	(Currently Amended) The force sensing system of claim 54, wherein the first, second, and third members 

56.	(Currently Amended) The force sensing system of claim 51, wherein:
	the first, second, and third 
	the group of force sensing systems defines two rows of force sensing regions on the glass cover.
	
57.	(Currently amended) The force sensing system of claim 51, wherein: 
	the first capacitive sense layer comprises a set of electrodes; and
	each respective electrode of the set of electrodes has a respective area that is the same or smaller than a respective area of a differentiated input region in the first group of the multiple visually differentiated input regions.

58.	(Currently Amended) The force sensing system of claim 51, wherein:
	in accordance with a determination that the first force satisfies a first force threshold, the first force sensing system registers a key input at the determined input region in the first area; and
	in accordance with a determination that the second force satisfies a second force threshold that is different from the first force threshold, the second force sensing system registers a key input at the determined input region in the [[first]] second area. 

59.	(Cancelled) 

60.	(Currently amended) A method of detecting a key press, the method comprising:
	at a laptop computer comprising:
	an upper portion comprising a display; and
	a lower portion comprising a glass top member defining an input surface having multiple visually differentiated key regions corresponding to keys of a keyboard:
	detecting, with a first force sensing system, a first force associated with a first force input applied within a first area of the glass top member that includes a first group of the multiple visually differentiated key regions typically selected by a first finger of a hand of a user, the first force input 
	a first capacitive sense layer below the glass top member; and
	a first compliant member 
	detecting, with a second force sensing system, a second force associated with a second force input applied within a second area of the glass top member that includes a second group of the multiple visually differentiated key regions typically selected by a second finger of the hand of the user, the second force input 
	a second capacitive sense layer below the glass top member; and
	a second compliant member 
	detecting, with a third force sensing system, a third force associated with a third force input applied within a third area of the glass top member that includes a third group of the multiple visually differentiated key regions typically selected by a third finger of the hand of the user, the third force input associated with a third local deformation of the glass top member, the third force sensing system comprising:
	a third capacitive sense layer below the glass top member; and
	a third compliant member between the glass top member and the third capacitive sense layer and configured to deform in response to the third local deformation of the glass top member; 
	determining, with a touch sensing system:
	which key region from the first group of the multiple visually differentiated key regions corresponds to the first force input; [[and]] 
	which key region from the second group of the multiple visually differentiated key regions corresponds to the second force input; and
	which key region from the third group of the multiple visually differentiated key regions corresponds to the third force input; and
	producing haptic outputs with a haptic output system, the haptic output system comprising:
	a first actuator having a first actuation axis along a first direction; and
	a second actuator having a second actuation axis along a second direction different from the first direction, wherein the haptic output system alternates between actuating the first actuator and the second actuator in response to detecting successive force inputs applied to the glass top member.

61.	(Currently amended) The method of claim 60, further comprising:
	in accordance with a determination that the first force satisfies a first force threshold, registering a key input at the determined key region in the first group of the multiple visually differentiated key regions; and
	in accordance with a determination that the second force satisfies a second force threshold that is different from the first force threshold, registering a key input at the determined key region in the second group of the multiple visually differentiated key regions. 

62.	(Cancelled) 

63.	(New) The method of claim 60, wherein the first direction is perpendicular to the second direction. 

64. 	(New) The laptop computer of claim 42, wherein the multiple visually differentiated key regions are tactilely differentiated. 

65.	(New) The laptop computer of claim 42, wherein the first compliant member, the second compliant member, and the third compliant member are portions of a single compliant layer.

66.	(New) The laptop computer of claim 46, wherein: 
the first and second force sensing systems are in a top row of the two rows; and
the third force sensing system is in a bottom row of the two rows.

67.	(New) The force sensing system of claim 51, wherein the first compliant member, the second compliant member, and the third compliant member are portions of a single compliant layer.


Allowable Subject Matter
 	Claims 42, 44, 46-49, 51-58, 60, 61, and 63-67 are allowed.
	The following is an examiner’s statement of reasons for allowance:
The present invention pertains to a laptop computer, a force sensing system for an electronic device, and a method of detecting a key press in which multiple force sensing systems and multiple capacitive sense layers are coordinated with a touch sensing system to determine which key region corresponds to force inputs and a haptic output system alternates between actuating actuators having an axis along a different direction in response to detecting successive force inputs.
The prior art of record teaches various aspects of the claimed limitations as discussed in the previous Office actions.  However, the prior art of record neither anticipates or renders obvious the representative computer comprising “a lower portion comprising: a glass top member defining an input surface having multiple visually differentiated key regions corresponding to keys of a keyboard; a first force sensing system configured to detect a first force associated with a first force input applied within a first area of the glass top member that includes a first group of the multiple visually differentiated key regions typically selected by a first finger of a hand of a user, the first force input associated with a first local deformation of the glass top member, the first force sensing system comprising: a first capacitive sense layer below the glass top member; and a first compliant member between the glass top member and the first capacitive sense layer and configured to deform in response to the first local deformation of the glass top member; a second force sensing system configured to detect a second force associated with a second force input applied within a second area of the glass top member that includes a second group of the multiple visually differentiated key regions typically selected by a second finger of the hand of the user, the second force input associated with a second local deformation of the glass top member, the second force sensing system comprising: a second capacitive sense layer below the glass top member; and a second compliant member between the glass top member and the second capacitive sense layer and configured to deform in response to the second local deformation of the glass top member; a third force sensing system configured to detect a third force associated with a third force input applied within a third area of the glass top member that includes a third group of the multiple visually differentiated key regions typically selected by a third finger of the hand of the user, the third force input associated with a third local deformation of the glass top member, the third force sensing system comprising: a third capacitive sense layer below the glass top member; and a third compliant member between the glass top member and the third capacitive sense layer and configured to deform in response to the third local deformation of the glass top member; a touch sensing system configured to: determine which key region from the first group of the multiple visually differentiated key regions corresponds to the first force input; and determine which key region from the second group of the multiple visually differentiated key regions corresponds to the second force input; determine which key region from the third group of the multiple visually differentiated key regions corresponds to the third force input; and a haptic output system comprising: a first actuator having a first actuation axis along a first direction; a second actuator having a second actuation axis along a second direction different from the first direction; and the haptic output system alternates between actuating the first actuator and the second actuator in response to detecting successive force inputs applied to the glass top member” as recited in representative Claim 1. 
With the configuration as prescribed above, the present invention as claimed facilitates input at a keyless input device with visually differentiated key regions that provide sensations of a mechanical keyboard without traditional mechanical keys.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Conrad Pack whose telephone number is (571) 270-7967 and fax number is (571) 270-8967.  The examiner can normally be reached on Monday through Friday, 9:30 to 6:00 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Conrad Pack/
Examiner, Art Unit 2174
7/1/2022


/SHERIEF BADAWI/Supervisory Patent Examiner, Art Unit 2174